DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 8/12/2022 and 9/2/2022 have been entered.
Claims 1, 12, and 22 have been amended. Claims 1-27 are pending and have been examined.

Response to Arguments
Applicant’s arguments, see p. 13, filed 9/2/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejections of claims 1, 9, 11-13, and 22 have been withdrawn. 
Applicant’s arguments, see pp. 16-17, filed 8/12/2022, with respect to the amended claims and cited art of record Lin, have been fully considered and are persuasive.  The rejections of claims 1-27 under 35 USC § 103 have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As noted above, Applicant’s argument is persuasive. As provided in the prior rejections, U.S. Patent Application Publication 2016/0328646 by Lin et al. discloses quantization of activation values, biases and weights in layers of a convolutional network (see ¶ 0063-0064 and Figs. 5A and 5B). “Acoustic Model Training Based On Node-wise Weight Boundary Model Increasing Speed of Discrete Neural Networks” by Takeda et al. teaches node-wise normalization (see p. 52, right column). However, the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations:
determining fractional lengths of a bias and a weight for each channel among the parameters for each channel based on a result of performing a convolution operation, including determining a maximum fractional length and/or a minimum fractional length among fractional lengths of fixed-point expressions respectively corresponding to the result of performing the convolution operation; and
generating a fixed-point quantized neural network in which the bias and the weight for each channel have the determined fractional lengths being different for at least some channels included in layers of the fixed-point quantized neural network, including performing a channel-wise quantization for each channel included in layers of the pre-trained floating-point neural network.
These limitations are present in each of independent claims 1, 12, and 22.  The distinctions provided by the independent claims apply equally to all dependent claims.  Thus all pending claims 1-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121